DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 are pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Antonia et al (Lancet Oncology, 2016, 17:299-308, Epub February 6, 2016), in view of Herbst et al (Nature, 2014, 515:563-567) and US Patent Application Publication 2016/0123964, Tumeh et al, claiming priority to Nov. 2014.
Antonia et al teach a method of treatment comprising administering anti-PD-L1 antibody durvalumab and anti-CTLA-4 antibody tremelimumab to a patient identified as having PD-L1 non-small cell lung cancer (NSCLC) (abstract; Methods), wherein the durvalumab is administered at 3, 10, 15, or 20 mg/kg; wherein the tremelimumab is administered at 1, 3, or 10 mg/kg; wherein the durvalumab is administered at 20 mg/kg and the tremelimumab is administered at 1 mg/kg; wherein the durvalumab is  and tremelimumab are administered concurrently (Figure 3); wherein the tremelimumab and durvalumab are administered intravenously (p. 301, col. 1 at top); wherein the method results in objective responses of tumor shrinkage (Table 3; p. 305, col. 1; p. 306, col. 2); wherein the results of treatment indicate that combined antibody treatment provides higher biological activity than either antibody alone (p. 306, col. 2). Antonia et al teach additionally monitoring circulating level of CD8+ T cells in treated patients, wherein dual treatment with antibodies resulted in greater activation and proliferation of peripheral T cells than durvalumab alone did in a separate study (p. 306, col. 2).
Antonia et al do not teach that the patients are determined to have a high level of CD8+ tumor-infiltrating lymphocytes (TILs) greater than about 300 – 350 cells/mm2 measured prior to treatment in a tumor biopsy. Antonia et al do not specify the objective responses were a reduction of tumor size by at least about 30% or more relative to baseline.
Herbst et al explain that tumors are able to maintain an immunosuppressive microenvironment. PD-L1 is expressed on many cancer and immune cells and plays an important part in blocking the ‘cancer immunity cycle’ by binding programmed death-1 (PD-1) and B7.1 (CD80) both of which are negative regulators of T lymphocyte activation. Binding of PD-L1 to its receptors suppresses T-cell migration, proliferation and secretion of cytotoxic mediators, and restricts tumor cell killing. The PD-L1/PD-1 axis protects the host from overactive T-effector cells in cancer and microbial infections. 
Tumeh et al teach measuring pre-treatment tumor biopsy samples from NSCLC patients for intratumoral CD8+ T cell density (infiltration) to identify responders and non-responders to anti-PD-L1 or anti-PD1 antibody treatment, wherein a greater density of CD8+ T cells intratumorally identifies the patients as a responder to anti-PD-L1 or anti-PD1 therapy, wherein the anti-PD-L1 therapy is MEDI-4736 (durvalumab). Tumeh et al further teach measuring PD-L1 expression on the infiltrating immune cells in the pre-treatment tumor, wherein increased PD-L1 expression on the infiltrating immune cells predicts increased patient response to anti-PD-L1 therapy and immune checkpoint blockade (abstract; [14-15]; [17]; [27-30]; Figures 1, 4, 6, 11; [55]; [95]; [104]; [119-125]; [138]; [144-172]; [174-175]; [227-288]; Examples 1-4). Tumeh et al demonstrate responders to anti-PD-1 antibody therapy had levels of CD8+ T cells greater than about 500 cells/mm2, and increased levels of CD8+ T cell density in the tumors during treatment, whereas non-responders had significantly lower pre-treatment levels of tumor-infiltrating CD8+ T cells and did not increase levels of tumor-infiltrating CD8+ T cells during treatment (Figures 4, 6, 11). Tumeh et al suggest adding a second 2 ([277]; [176-177]; [200-201]; [262]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat PD-L1-NSCLC patients in the method of Antonia et al identified as having a high level of CD8+ tumor-infiltrating lymphocytes. One would have been motivated to and have a reasonable expectation of success to because: (1) Antonia demonstrates treating PD-L1 NSCLC patients with a combination of durvalumab and tremelimimab that successfully increased levels of CD8+ T cells and resulted in greater activation and proliferation of peripheral T cells than durvalumab alone, and successfully provided higher anti-tumor biological activity than either antibody alone; (2) Herbst et al explicitly teach and successfully demonstrate anti-PD-L1 antibody treatment of NSCLC is most effective in patients that have pre-existing immunity, or increased presence of tumor infiltrating lymphocytes, whereas patients having no tumor infiltrating lymphocytes were poor responders to anti-PD-L1 antibody; (3) Herbst et al explain the known mechanisms for anti-PDL1 antibody treatment on suppressing PD-L1 activity on tumor infiltrating immune cells and increasing T-cell activation and tumor immunity in the tumor microenvironment; (4) Herbst et al demonstrated pre-treatment expression of CTLA4 in tumors was also correlated with response to anti-PD-L1 antibody; and (5) Tumeh et al explicitly teach identifying patients responsive to PD-L1 antibody by detecting increased levels of CD8+ T cells in pre-treatment tumor biopsies and demonstrate successfully treating patients having 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat PD-L1 -NSCLC patients in the method of Antonia et al identified as having levels of CD8+ tumor-infiltrating lymphocytes greater than about 300 – 350 cells/mm2. One would have been motivated to and have a reasonable expectation of success to because: (1) the cited references recognize that PD-L1-expressing cancer patients having pre-existing tumor infiltrating CD8+ T cells are responders to anti-PD-L1 and anti-PD-1 antibody therapy because the antibodies are able to inhibit the immune suppressive effects of the PD-1/PD-L1 axis and activate T cells and tumor immunity; (2) Antonia et al demonstrated treating PD-L1 NSCLC patients with a combination of durvalumab and tremelimimab that successfully increased levels of CD8+ T cells and resulted in greater activation and proliferation of peripheral T cells than durvalumab alone and successfully provided higher anti-tumor biological activity than either antibody alone; (3) Tumeh et al teach and successfully demonstrate that tumor infiltrating CD8+ T cell levels greater than about 500 cells/mm2 identify responders to PD-L1 or PD-1 antibody therapy, which encompasses levels greater than about 300 – 350  cells/mm2; (4) Tumeh et al teach and suggest that when 2, encompassing levels in the greater than about 300 – 350  cells/mm2 range, patients should be treated with an additional anti-cancer agent such as anti-CTLA4 antibody tremelimumab. Thus, the cited prior art provides motivation and a reasonable expectation of success to administer the dual therapy of Antonia et al comprising anti-PD-L1 antibody to PD-L1-NSCLC patients having pre-existing levels of CD8+ tumor infiltrating lymphocytes greater than about 300 – 350  cells/mm2.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the method of Antonia et al and the cited combined references to result in a decrease in tumor size and objective response rate compared to durvalumab alone, or result in a reduction in tumor size by at least about 30% relative to baseline. One would have been motivated to and have a reasonable expectation of success to because Antonia et al demonstrated that dual therapy resulted in objective responses of tumor shrinkage, their results of dual treatment indicated that combined antibody treatment provides higher biological activity than either antibody alone, and dual treatment resulted in greater activation and proliferation of peripheral T cells than durvalumab alone.

3.	Conclusion: No claim is allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642